COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan,* Haley and Senior Judge Willis


MARCUS ANTHONY SMALLS
                                                               MEMORANDUM OPINION **
v.     Record No. 2589-10-4                                        PER CURIAM
                                                                  AUGUST 16, 2011
BELL CORPORATION OF ROCHESTER AND
 TRAVELERS INDEMNITY COMPANY OF ILLINOIS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Marcus Anthony Smalls, pro se, on brief).

                 (Francis G. Marrin; Law Offices of Roger S. Mackey, on brief), for
                 appellees.


       Marcus Anthony Smalls (claimant) appeals a decision of the Workers’ Compensation

Commission denying his claim for permanent partial disability benefits and payment of medical

bills. 1 We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Smalls v. Bell Corp. of Rochester/Bell Grp., Inc., VWC File No. 203-33-84 (Nov.

10, 2010). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.
       *
         Justice McClanahan participated in the decision of this case prior to her investiture as a
Justice of the Supreme Court of Virginia
       **
            Pursuant to Code § 17.1-413, this opinion is not designated for publication
       1
         The commission determined those claims have been previously litigated and are barred
by res judicata because it was previously determined that the injuries claimant sustained in his
October 16, 2000 workplace accident had resolved and his condition was no longer related to his
workplace accident.